                    Case 4:19-cv-01761 Document 13 Filed on 05/13/19 in TXSD Page 1 of 3
                                                                                              CLOSED,JURY
                                        U.S. District Court
                           Eastern District of TEXAS [LIVE] (Beaumont)
                         CIVIL DOCKET FOR CASE #: 1:19−cv−00044−MAC

Mickle v. Sagora Senior Living, Inc                           Date Filed: 01/28/2019
Assigned to: District Judge Marcia A. Crone                   Date Terminated: 04/30/2019
Cause: 29:201 Fair Labor Standards Act                        Jury Demand: Plaintiff
                                                              Nature of Suit: 710 Labor: Fair Standards
                                                              Jurisdiction: Federal Question
Plaintiff
Catrisha Mickle                                  represented by William Clifton Alexander
Individually and on behalf of all others                        Anderson Alexander PLLC
similarly situated                                              819 N. Upper Broadway
                                                                Corpus Christi, TX 78401
                                                                361−452−1279
                                                                Fax: 361−452−1284
                                                                Email: clif@a2xlaw.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                              Alan Clifton Gordon
                                                              Anderson2X, PLLC
                                                              819 N. Upper Broadway
                                                              Corpus Christi, TX 78401
                                                              361−452−1279
                                                              Fax: 361−452−1284
                                                              Email: cgordon@a2xlaw.com
                                                              ATTORNEY TO BE NOTICED

                                                              Austin Winters Anderson
                                                              Anderson Alexander PLLC
                                                              819 N. Upper Broadway
                                                              Corpus Christi, TX 78401
                                                              361−452−1279
                                                              Fax: 361−452−1284
                                                              Email: austin@a2xlaw.com
                                                              ATTORNEY TO BE NOTICED

                                                              Carter Tilden Hastings
                                                              Anderson2X, PLLC
                                                              819 N. Upper Broadway
                                                              Corpus Christi, TX 78401
                                                              361−452−1279
                                                              Fax: 361−452−1284
                                                              Email: carter@a2xlaw.com
                                                              ATTORNEY TO BE NOTICED

                                                              Lauren Elizabeth Braddy
                                                              Anderson2X, PLLC
                                                              819 N. Upper Broadway
                                                              Corpus Christi, TX 78401
                  Case 4:19-cv-01761 Document 13 Filed on 05/13/19 in TXSD Page 2 of 3
                                                                            361.452.1279
                                                                            Fax: 361.452.1284
                                                                            Email: lauren@a2xlaw.com
                                                                            ATTORNEY TO BE NOTICED

                                                                            Vernon George Schimmel , III
                                                                            Anderson Alexander PLLC
                                                                            819 N. Upper Broadway
                                                                            Corpus Christi, TX 78401
                                                                            361−452−1279
                                                                            Fax: 361−452−1284
                                                                            Email: geordie@a2xlaw.com
                                                                            TERMINATED: 04/08/2019


V.
Defendant
Sagora Senior Living, Inc                                  represented by Gregory C. Rota
                                                                          Horne Rota Moos LLP
                                                                          2777 Allen Parkway
                                                                          Suite 1200
                                                                          Houston, TX 77019
                                                                          713/333−4500
                                                                          Fax: 7133334600
                                                                          Email: grota@hrmlawyers.com
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                            Gregory Steven Gober
                                                                            Blaies & Hightower LLP − Fort Worth
                                                                            420 West Throckmorton Street, Suite 1200
                                                                            Fort Worth, TX 76102
                                                                            817/334−0800
                                                                            Fax: 817/334−0574
                                                                            Email: ggober@bhilaw.com
                                                                            TERMINATED: 03/13/2019
                                                                            ATTORNEY TO BE NOTICED


 Date Filed       #   Docket Text

 01/28/2019     Ï1    COMPLAINT against SAGORA SENIOR LIVING, INC. ( Filing fee $ 400 receipt number
                      0540−7113995.), filed by Catrisha Mickle. (Attachments: # 1 Exhibit Catrisha Mickle Consent to
                      Join, # 2 Exhibit)(Alexander, William) (Entered: 01/28/2019)

 01/28/2019       Ï   Case Assigned to District Judge Marcia A. Crone. (aam, ) (Entered: 01/28/2019)

 01/28/2019       Ï   DEMAND for Trial by Jury by Catrisha Mickle. (aam, ) (Entered: 01/28/2019)

 01/28/2019     Ï2    SUMMONS Issued as to Sagora Senior Living, Inc. and emailed to Plaintiff's attys for service.
                      (aam, ) (Entered: 01/28/2019)

 01/28/2019       Ï   In accordance with the provisions of 28 USC Section 636(c), you are hereby notified that a U.S.
                      Magistrate Judge of this district court is available to conduct any or all proceedings in this case
               Case 4:19-cv-01761 Document 13 Filed on 05/13/19 in TXSD Page 3 of 3
                    including a jury or non−jury trial and to order the entry of a final judgment. The form Consent to
                    Proceed Before Magistrate Judge is available on our website. All signed consent forms, excluding
                    pro se parties, should be filed electronically using the event Notice Regarding Consent to Proceed
                    Before Magistrate Judge. (aam, ) (Entered: 01/28/2019)

02/20/2019    Ï3    FILED IN ERROR. Please ignore.
                    Defendant's Unopposed First Application for Extension of Time to Answer Complaint re Sagora
                    Senior Living, Inc.( Gober, Gregory) Modified on 2/20/2019 (tkd, ). (Entered: 02/20/2019)

02/21/2019    Ï4    Unopposed MOTION for Extension of Time to File Answer Plaintiff's Original Complaint by
                    Sagora Senior Living, Inc. (Attachments: # 1 Text of Proposed Order Proposed Order)(Gober,
                    Gregory) (Additional attachment(s) added on 2/21/2019: # 2 Revised Proposed Order) (tkd, ).
                    (Entered: 02/21/2019)

02/27/2019    Ï5    ORDER granting 4 Motion for Extension of Time to Answer. Defendant shall file its answer or
                    other response to Plaintiff's complaint no later than March 14, 2019. Signed by District Judge
                    Marcia A. Crone on 2/27/2019. (bjc, ) (Entered: 02/28/2019)

03/13/2019    Ï6    MOTION to Substitute Attorney by Sagora Senior Living, Inc. (Attachments: # 1 Text of Proposed
                    Order)(Rota, Gregory) (Entered: 03/13/2019)

03/13/2019    Ï7    ORDER granting 6 Motion to Substitute Attorney. The law firm of Blaies & Hightower is
                    withdrawn and attorney Gregory Rota is substituted for deft Sagora Senior Living Inc. Signed by
                    District Judge Marcia A. Crone on 3/13/19. (tkd, ) (Entered: 03/14/2019)

03/14/2019    Ï8    MOTION to Transfer or Dismiss for Improper Venue by Sagora Senior Living, Inc. (Attachments:
                    # 1 Exhibit Declaration of Dara Brown, # 2 Text of Proposed Order)(Rota, Gregory) Modified on
                    3/15/2019 (tkd, ). (Entered: 03/14/2019)

03/22/2019    Ï9    STIPULATION re 8 MOTION to Transfer or Dismiss for Improper Venue by Sagora Senior
                    Living, Inc. (Rota, Gregory) (Entered: 03/22/2019)

04/08/2019   Ï 10   NOTICE by Catrisha Mickle OF WITHDRAWAL OF COUNSEL (Alexander, William) (Entered:
                    04/08/2019)

04/23/2019   Ï 11   MEMORANDUM and ORDER granting 8 Motion to Transfer or Dismiss for Improper Venue. An
                    order transferring this case to the Southern District of TX, Houston Division, will be entered
                    separately. Signed by District Judge Marcia A. Crone on 4/23/19. (tkd, ) (Entered: 04/24/2019)

04/30/2019   Ï 12   ORDER TRANSFERRING CASE to the Southern District of TX, Houston Division. Signed by
                    District Judge Marcia A. Crone on 4/30/19. (tkd, ) (Entered: 05/01/2019)
